DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Element numbers 101, 102, and 103 disclosed on pages 11-12 of the specification with regards to Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the conductive trace of claims 10 and 24, the functional elements which form a grating spectrometer/spectrograph/monochromator as found in claim 19, and the functional elements which form an optical off-axis system comprising a non-linear optical path as found in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Specification
The disclosure is objected to because of the following informalities:
On page 1 of the specification, two claims are referred to by number. This should not be done, as any amendments made to those claims would cause the specification to be amended.  Additionally, what claims stand as claims 1 and 12 now may not be what claims are numbered as claims 1 and 12 should a patent issue from this application.  Finally, claim 12, as it currently stands, is not an apparatus claim as set forth by the specification, but is instead a method claim.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 9-12, 14-15, 19-20, and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim limitations have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive.
In claim 4, “which is closed on all the sides by means of the individual substrate regions”.
In claim 9, “when manufacturing the substrate by means of planar technology”.
In claim 10, “at least one conductive trace is introduced into the substrate by means of planar technology”.
In claim 11, “wherein the substrate is processed by means of a laser-based method”.
In claim 12, “which is closed on all the sides by means of the individual substrate regions”.
In claim 25, “wherein the substrate comprises at least one section which is processed by means of a laser-based method”.
In claim 26, “wherein the at least one section processed by means of a laser-based method”.
by means of the individual substrate regions”.
Thus, it is unclear whether each limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because while each limitation uses the word means, the phraseology used in association with each use of the word “means” makes each limitation unclear as to whether they are to be interpreted under 35 USC 112(f), or if this is a byproduct of the translation of the claims into English from a foreign language.  The boundaries of each claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether each limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claims to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because teach claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 

(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because each limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim 4 recites the limitation "on all the sides" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  What sides are being referred to here?  While it appears that these sides are the sides of the three-dimensional body, this is not entirely clear because the term “sides” is not used in the claims 1 or 4 prior to its use in the phrase “on all the sides”.  Additionally, it is unclear what “sides” of the body this refers to.  Are the sides only the peripheral sides of the body?  Can they include the top and the bottom of the body as well?
Claim 4 recites the limitation "the individual substrate regions" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  What individual substrate regions are set forth here?  Claim 1, the claim on which claim 4 depends, recites a first substrate region and a second substrate region, but fails to disclose any individual substrate regions that would provide antecedent basis for “the individual substrate regions” in claim 4.
Claim 12 recites the limitation "on all the sides" in lines 16-17 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  What sides are being referred to here?  While it appears that these sides are the sides of the three-dimensional body, this is not entirely clear because the term “sides” is not used in the claim prior to its use in the phrase “on all the sides”.  Additionally, it is unclear what “sides” of the body this refers to.  Are the sides 
Claim 14 recites the limitation "the individual substrate regions" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  What individual substrate regions are set forth here?  Claim 13, the claim on which claim 14 depends, recites a first substrate region and a second substrate region, but fails to disclose any individual substrate regions that would provide antecedent basis for “the individual substrate regions” in claim 14.
Claim 15 is rejected by virtue of its dependency on claim 14, thereby containing all the limitations of the claim on which it depends.
As for claim 19, the claim recites that the two devices are optical functional elements which together form a grating spectrometer, spectrograph, or monochromator.  However, it is unclear how two optical functional elements, on their own, can form a grating spectrometer without additional optical elements such as a grating, particularly when the claim fails to set forth what the optical functional elements entail in order to form the claimed grating spectrometer.  Additionally, the specification clearly shows that additional elements are required to build an interferometer as per pages 19-21 of the specification.  As it appears at least three elements would be required (a light source, a grating, and a detector); the two devices set forth in claims 13 and 19 appear insufficient to create such a spectrometer. 
As for claim 20, the claim recites that the two devices are optical functional elements that, when communicating with each other, form an optical off-axis system comprising a non-linear optical path.  However, it is unclear how two optical functional elements, on their own, can generate a non-linear optical path (such as an interferometer which is set forth by the specification), particularly when neither the claim fails to sets forth what the optical functional 
The examiner notes that for claims 19-20, due to the highly unclear nature of these claims, the claims are precluded from examination under prior art at this time (see In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962) and MPEP 2173.06).
Claim 26 recites the limitation “by means of a laser-based method”.  Claim 25, the claim from which claim 26 depends, also recites “a laser-based method”.  By using the article “a” in claim 26 in addition to claim 25, it is unclear if the laser-based method set forth in claim 26 is the same laser-based method as that in claim 25, or if it is a different laser-based method.
Claim 27 recites the limitation "on all the sides" in lines 8 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  What sides are being referred to here?  While it appears that these sides are the sides of the three-dimensional body, this is not entirely clear because the term “sides” is not used in the claim prior to its use in the phrase “on all the sides”.  Additionally, it is unclear what “sides” of the body this refers to.  Are the sides only the peripheral sides of the body?  Can they include the top and the bottom of the body as well?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8-10, 13-18, 21, and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaiser et al (2015/0233534).
	Regarding claim 1, Kaiser discloses (Fig. 4) a method comprising providing a substrate 106/108 comprising a first (left side 106 in Figure 4) and a second substrate region (right side 106 in Figure 4), providing a first device 104 in the first substrate region (see the left side of Figure 4) and providing a second device 104 in the first substrate region or in the second substrate region (see the right side of Figure 4), and bending the substrate (step 204; see paragraph 0353) along at least one bending edge 302 (see paragraph 0354) in order to achieve a three-dimensional body (see paragraph 0353 – “ring-shaped structure” or paragraph 0358, which discloses a plurality of geometric shapes for folded structure 402), wherein the first device and the second device are oriented to each other by the bending in order to provide a communications path between the same (see folded structure 402 in Figure 4, along with paragraph 0357).
	As for claim 2, Kaiser discloses that the two devices are provided on the respective substrate regions before bending such that, after the bending, the result is an optical path of radiation transmitted between the two devices within the three-dimensional body such that the optical path propagates from the radiation emitting device along a direct or indirect path to the radiation-receiving device (As per paragraph 0351, devices 104 are optoelectronic components, 
	As for claim 3, Kaiser discloses, in a related embodiment (see Figure 11), limitation structures 1102 provided on the substrate, the structure, when bending the substrate, limiting the magnitude of the change in position of the respective folded substrate region (see paragraph 0463).
	As for claim 6, Kaiser, in a related embodiment (see Figure 14), discloses that the substrate region 108 comprises an opening 1410 (see paragraph 0506) where light can be passed through that opening to provide for an exchange of electromagnetic radiation and or sound waves between the three-dimensional body and the environment.
	As for claim 8, Kaiser discloses, in a related embodiment (see Figure 17) a local structure 1704 comprising a high thermal conductivity for local cooling that is introduced into at least one substrate region (structure 1704 is a heat sink as per paragraph 0534).
	As for claim 9, Kaiser discloses, as per step 202 in Figure 2, that the optoelectronic component 104 can be effected on the first substrate 106, which is a mounting surface such as a metal-core printed circuit board (see paragraph 0297).  This would mean that the devices are provided when manufacturing the substrate via planar technology.
	As for claim 10, Kaiser discloses that the substrate 106 is understood as a line progression 106, which can be a metal-core printed circuit board (see paragraph 0297).  This would mean that the substrate includes at least one conductive trace introduced via planar 
	Regarding claim 13, Kaiser (Fig. 4) discloses an apparatus comprising a substrate 106/108 comprising a first (left side 106 in Figure 4) and a second substrate region (right side 106 in Figure 4), a first device 104 provided in the first substrate region (see the left side of Figure 4) and a second device 104 provided in the first or in the second substrate region (see the right side of Figure 4), wherein the substrate comprises at least one bending edge 302 and the substrate is bent along said bending edge (step 204; see paragraph 0353) and consequently is implemented as a three-dimensional body (see paragraph 0353 – “ring-shaped structure” or paragraph 0358, which discloses a plurality of geometric shapes for folded structure 402), wherein the first device and the second device are oriented to each other such that a communications path between the same is formed within the three-dimensional body (see folded structure 402 in Figure 4, along with paragraph 0357).
	As for claim 14, the individual substrate regions are defined by the bending edges 302 (the first substrate regions 106 are separated from an additional substrate region 108 by the bending edges in Figure 4).
	As for claim 15, the individual substrate regions are formed integrally with one another, and are in contact with one another at the bending edges (as can be seen in Figure 4, the first substrate regions 106 are integrally formed with the second substrate region 108, with the borders being set at bending edges 302.
As for claim 16, Kaiser discloses, in a related embodiment (see Figure 11), limitation structures 1102 provided on the substrate, the structure, when bending the substrate, limiting the 
	As for claim 17, Kaiser discloses that the two devices are optical functional elements (optoelectronic component; see paragraph 0351).
	As for claim 18, Kaiser discloses that the two devices are optical functional elements (optoelectronic component; see paragraph 0351), and a prism (reflector 110 can be a prism; see paragraph 0367) is arranged in an optical path between the two devices (see the bottom instance 440 in Figure 4).
	As for claim 21, Kaiser, in a related embodiment (see Figure 14), discloses that the substrate region 108 comprises an opening 1410 (see paragraph 0506) where light can be passed through that opening to provide for an exchange of electromagnetic radiation and or sound waves between the three-dimensional body and the environment.
	As for claim 23, Kaiser discloses, in a related embodiment (Fig. 17), that at least one substrate region includes a local structure 1704 which comprises a high thermal conductivity for local cooling (structure 1704 is a heat sink as per paragraph 0534).
	As for claim 24, Kaiser discloses that the substrate 106 is understood as a line progression 106, which can be a metal-core printed circuit board (see paragraph 0297).  This would mean that the substrate includes at least one conductive trace that extends over at least two bent substrate regions when the substrate is bent into its desired shape.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 11-12, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al (2015/0233534).
As for claim 4, Kaiser discloses the claimed invention as set forth above regarding claim 1, but fails to disclose that bending the substrate results in a three-dimensional body which is closed on all the sides by means of the individual substrate regions.
Currently, when the substrate is bent to form the three-dimensional body, the folded structure has a shape such as a circle, triangle, square, rectangle, ring, etc. as per paragraph 0335 that has an opening at the top or bottom (see, for instance, Fig. 6 for a clear depiction).  However, the examiner notes that the courts have held that the configuration of a body was a matter of choice which a person of ordinary skill in the art would find obvious absent persuasive evidence that the particular configuration of the claimed body was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fold the substrate in Kaiser in such a way that it results in a three-dimensional body which is closed on all sides, the motivation being that 
As for claim 11, Kaiser discloses the claimed invention as set forth above regarding claim 1, but fails to disclose that the substrate is processed by means of a laser-based method for separating, perforating, thinning, removing, or for locally varying a characteristic.
However, the examiner takes Official notice as to the well known use of lasers in the processing or cutting of a substrate.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a laser-based method to separate, perforate, thin, remove, or locally vary a characteristic of the substrate, the motivation being that laser cutting will provide for precise, predictable alterations of the substrate to match any desired manufacturing requirements for the substrate.
Regarding claim 12, Kaiser (Fig. 4) discloses providing a substrate 106/108 comprising a first (left side 106 in Figure 4) and a second substrate region (right side 106 in Figure 4), providing a first device 104 in the first substrate region (see the left side of Figure 4) and providing a second device 104 in the first substrate region or in the second substrate region (see the right side of Figure 4), and bending the substrate (step 204; see paragraph 0353) along at least one bending edge 302 (see paragraph 0354) in order to achieve a three-dimensional body (see paragraph 0353 – “ring-shaped structure” or paragraph 0358, which discloses a plurality of geometric shapes for folded structure 402), wherein the first device and the second device are oriented to each other by the bending in order to provide a communications path between the same (see folded structure 402 in Figure 4, along with paragraph 0357), wherein the 
Kaiser, however, fails to disclose that bending the substrate results in a three-dimensional body which is closed on all the sides by means of the individual substrate regions.
Currently, when the substrate is bent to form the three-dimensional body, the folded structure has a shape such as a circle, triangle, square, rectangle, ring, etc. as per paragraph 0335 that has an opening at the top or bottom (see, for instance, Fig. 6 for a clear depiction).  However, the examiner notes that the courts have held that the configuration of a body was a matter of choice which a person of ordinary skill in the art would find obvious absent persuasive evidence that the particular configuration of the claimed body was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

As for claims 25-26, Kaiser discloses the claimed invention as set forth above regarding claim 13, but fails to disclose that the substrate comprises at least once section, this section being the bending edge (claim 26), is processed by means of a laser-based method for separating, perforating, thinning, removing, or for locally varying a characteristic.
However, the examiner takes Official notice as to the well known use of lasers in the processing or cutting of a substrate.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a laser-based method to separate, perforate, thin, remove, or locally vary a characteristic of the substrate, such as the bending edge, the motivation being that laser cutting will provide for precise, predictable alterations of the substrate to match any desired manufacturing requirements for the substrate.
Regarding claim 27, Kaiser (Fig. 4) discloses an apparatus comprising a substrate 106/108 comprising a first (left side 106 in Figure 4) and a second substrate region (right side 106 in Figure 4), a first device 104 provided in the first substrate region (see the left side of Figure 4) and a second device 104 provided in the first or in the second substrate region (see the right side of Figure 4), wherein the substrate comprises at least one bending edge 302 and the 
	Kaiser, however, fails to disclose that the three-dimensional body is closed on all the sides by means of the individual substrate regions.
Currently, when the substrate is bent to form the three-dimensional body, the folded structure has a shape such as a circle, triangle, square, rectangle, ring, etc. as per paragraph 0335 that has an opening at the top or bottom (see, for instance, Fig. 6 for a clear depiction).  However, the examiner notes that the courts have held that the configuration of a body was a matter of choice which a person of ordinary skill in the art would find obvious absent persuasive In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fold the substrate in Kaiser in such a way that it results in a three-dimensional body which is closed on all sides, the motivation being that completely closing the body would prevent outside light from entering the body, or prevent outside gas or other materials from mixing with the gas or materials inside the body to be measured, thereby providing more accurate results of any measurement made by the sensor inside the body.
Claim 5, 7, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al (2015/0233534) in view of Theuss et al (2016/0313288).
	As for claim 5, Kaiser discloses the claimed invention as set forth above regarding claim 1, and discloses that bending the substrate results in a three-dimensional body comprising an opening (in an alternative view from Figure 4, see Figure 6, where when the substrate is bent into the three dimensional body, an opening is present through which a reflector 110 can be inserted).  Kaiser, however, fails to disclose that the opening is covered by a lid separate from the substrate.
	Theuss (Figs. 13 and 14) discloses a method where, in Figure 14, light source 161 and detector 162 are placed on a flexible substrate 164.  This substrate is bent to form a body where the light source and detector face each other.  As is shown in Figure 13, this structure could be placed in a housing 143 that covers the sensor, this housing having a lid.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a lid to cover the opening of the sensor of Kaiser as per Theuss, the motivation being that the housing will serve to protect the sensor 
	As for claims 7 and 22, Kaiser discloses the claimed invention as set forth above regarding claim 1 and 13, respectively,, but fails to disclose at least one opening being provided in one of the substrate regions through which gas may be exchanged between the three-dimensional body and the environment, and wherein the opening is additionally (optionally as per claim 7) configured to attenuate and/or prevent light from entering the three-dimensional body.
	Theuss (Fig. 13) discloses in a gas sensor module, that the covering 143 of the sensor can have an opening on at least one if its side faces so that atmospheric gas can enter the interior of the housing (see paragraph 0062).  While the material of the opening is not specifically disclosed, the examiner notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  As such, selecting the material of the opening so that it is configured to attenuate or prevent light from entering the body through the same hole as the gas would be a matter of obvious design choice.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a hole to the substrate of Kaiser so that gas may enter the three-dimensional body, with this hole being made so that it attenuates or prevents light from entering the body, as per Theuss, the motivation being that such a hole will allow for gas to enter the body of the sensor as taught by Theuss without having light enter the body, . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2012/0056205 to Allard et al. discloses an origami sensor with a bendable substrate which can bend so that a pair of optical elements are in optical communication with each other, while US Pat. 9,851,250 to Emadi et al. and US 2004/0196458 to Shimizu et al. disclose integrated, covered optical sensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        January 14, 2021